PER CURIAM.
Petitioner wife seeks review of an order granting the husband’s motion to compel the parties and their newborn child to submit to HLA blood testing. The order was entered at an interlocutory stage of a dissolution of marriage proceeding in which provision has been made for temporary relief regarding custody, shared parental responsibility, and child support payments. Each of the parties has expressed doubt or outright denial that the husband is the father of the child. Thus, the respondent husband sought court required HLA blood testing. Petitioner contends here that respondent is estopped to deny he is the father, based upon res judicata, collateral and equitable estoppel.
Without passing on the validity of those contentions, since they have not been addressed by the trial court, we grant the petition for writ of certiorari, quash the order compelling HLA blood testing, and remand the cause to the trial court to consider the respective contentions of the parties prior to making its redetermination that such blood testing is appropriate in this case. See T.D.D., Husband, Petitioner v. M.J.D.D., Wife, Respondent, 453 So. 2d 856 (Fla. 4th DCA 1984).
HERSEY, C.J., and DOWNEY and GLICKSTEIN, JJ., concur.